Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/22.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddad (2019/0183165). Haddad discloses most of the features of the claims, including a foldable container as claimed (smoking device 10 as depicted in Figs 1-8). The claimed two longitudinal walls can be panel F1 on the one hand and panels F2 and F3 on the other hand. The claimed opposite transverse walls can be left panel 40 and right panel 60. The transverse walls have pleats such as 114-119 of left panel 40. Any one of the pleats, for example any one of the inner pleats 115-118 and 115’-118’, can occupy both positions functionally claimed in the last two lines of claim 1 (by folding its adjoining wall elements inwardly or outwardly).
Thus, what Haddad may be missing is that the transverse walls do not consist of five successive pleats (that is five successive pleats and no more or less than five successive pleats). Instead the transverse walls of Haddad have six successive pleats such as 114 -119 for left panel 40. On the other hand one having ordinary skill in the relevant art has the skill to construct the transverse walls of Haddad to have a few more or less pleats than the six disclosed in Haddad. Therefore, it would have been obvious to provide the transverse walls of Haddad with five pleats as claimed, in order to simplify construction of the container (provide for easier folding of the container) and/or provide for a more economical container.
Regarding claim 4 Haddad discloses three blanks as claimed as the drawings show (the transverse walls are considered to be formed by two additional blanks, each of which is joined to a central or first blank). However, it would also have been obvious to utilize three initially separate blanks to form the apparatus of Haddad, in order to provide a more expensive container (one that a user could be charged a premium for) and/or in order to provide for a container with more durable transverse walls than longitudinal walls or with more durable longitudinal walls than transverse walls (depending on the frequency of folding contemplated).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736